Opinion issued April 21, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00311-CR
                            ———————————
                       IN RE O.D. VANDUREN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, O.D. VanDuren, seeks relief from this Court by petition for writ of

mandamus. We deny the petition. 1

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).
1
      The underlying case is State v. O.D. VanDuren, cause number 1307615, in the
      174th District Court of Harris County, Texas, the Honorable Ruben Guerrero
      presiding.